office_of_chief_counsel internal_revenue_service memorandum number release date cc ita preno-128537-06 uilc date january to michelle benson third party communication state government date of communication date governmental liaison minnesota from william jackson chief branch associate chief_counsel income_tax and accounting subject minnesota military service tax_credit you have requested chief_counsel_advice from us in order to assist you in responding to inquiries concerning the federal tax treatment of a new income_tax_credit enacted by the state of minnesota state this advice may not be used or cited as precedent you have described the facts as follows facts in may state enacted a new income_tax_credit called the military service_credit see article of h f no 4th engrossment - 84th legislative session state residents are allowed a credit against state tax equal to dollar_figure for each month or portion of the month that a resident is or was in active military service in a designated area after date if the allowed credit exceeds the resident’s state tax_liability such excess is paid_by state to the resident the term active military service means active_duty service in any of the united_states armed_forces the national guard or reserves the term designated area means a combat_zone designated by executive_order from the president of the united_states a qualified hazardous duty area designated in public law or a location certified by the u s department of defense as eligible for combat_zone tax benefits due to the location's direct support of preno-128537-06 military operations eligible areas include the arabian peninsula areas the kosovo area afghanistan and supporting areas if the resident is killed while performing active military service in a designated area the resident's surviving_spouse or dependent_child may claim the credit for active military service performed after date but before date the resident or survivor may claim the credit for the taxable_year for active military service performed after date the resident or survivor may claim the credit for the taxable_year in which the active_service was performed any individual entitled to this credit must claim the credit by filing an application separate from a state individual_income_tax_return on the application the individual will provide personal data name address social_security_number phone number a statement by the claimant regarding the number of months or part of months that the claimant was in a combat_zone and a copy of a federal form dd that lists the claimant’s military homes of record for the time period for which they were in the military for state estimates that the credit will be claimed by big_number individuals and amount to approximately dollar_figure payments will be made out of the state general fund that is comprised of a variety of revenue streams issue sec_1 whether and to what extent the state military service tax_credits are includible in gross_income under sec_61 of the internal_revenue_code assuming the refunded portion of the state military service tax_credit is includible in income whether such amounts are excluded from income as gifts under sec_102 whether sec_102 precludes treatment of the state military service tax_credit as a gift when the credit is provided to members of the state national guard or to individuals who are employees of state when they are not performing active military service for the united_states armed_forces conclusion sec_1 the amount of the state military service tax_credit applied against state tax_liability is treated as a reduction in state tax thereby reducing the amount available as a deduction for state income taxes under sec_164 any amount of the state military service tax_credit in excess of state tax_liability that is paid to the taxpayer is included in gross_income unless an exclusion applies the refunded portion of the state military service tax_credit is generally excludible from gross_income as a gift under sec_102 preno-128537-06 sec_102 does not preclude treatment of the state military service tax_credit as a gift when the credit is provided to members of the state national guard or to individuals who are employees of state when they are not performing active military service for the united_states armed_forces even in cases where the credit is provided after the military member has returned to employment with state or service in the state national guard whether and to what extent the state military service tax_credits are discussion includable in gross_income under sec_61 of the code sec_61 of the code provides that except as otherwise provided gross_income means all income from whatever source derived see 348_us_426 reh’g denied 349_us_925 holding gross_income encompasses any item representing undeniable accessions to wealth clearly realized and over which the taxpayers have complete dominion the value of benefits received from a state government whether in_kind or in cash or equivalent by an individual as compensation_for services is includible in gross_income sec_61 sec_1_61-2 in appropriate circumstances a reduction in state taxes may be characterized as compensation_for services cf 16_bta_604 discussing tax reductions as compensation_for specific services if the town had paid for these services and the petitioner had used these funds in satisfying the taxes which were assessed it could hardly be argued that the former did not constitute income and the latter a deduction however state benefits conferred in recognition of military service cannot be treated as compensation_for such service because the published position of the internal_revenue_service treats cash payments by a state in recognition of its citizens’ military service as gifts for income_tax purposes rev_rul 1968_1_cb_47 hence there is no basis for treating so much of the credit applied against tax_liability as compensation the better approach for federal_income_tax purposes is to treat so much of the credit that is applied against the state tax_liability as a mere reduction in taxes thereby reducing the amount available for deduction in accordance with sec_164 with regard to any refundable excess payments received from a state government are generally items of gross_income under sec_61 unless the payment represents the recovery_of an amount previously paid to the state cf revrul_91_36 1991_2_cb_17 revrul_79_356 1979_2_cb_28 state grants for purchasers of solar hot water systems includable in recipient’s gross_income accordingly to the extent that the state military service_credit exceeds the servicemen’s state tax_liability and is paid to the servicemen such payment is included in gross_income under sec_61 unless some exclusion applies whether the refunded portion of the state military service tax_credit is preno-128537-06 excluded from gross_income as a gift under sec_102 sec_102 of the code provides that gross_income does not include the value of property acquired by gift neither the code nor legislative_history accompanying sec_102 defines the term gift a leading authority on the meaning of the term gift_for sec_102 purposes is duberstein v 363_us_278 in duberstein the supreme court explained that a gift proceeds from a detached and disinterested generosity and is made out of affection respect admiration charity or like impulses if a payment proceeds primarily from any moral or legal duty or from the incentive of anticipated benefit of an economic nature it is not a gift in many cases the government payments fail to be gifts under sec_102 because the payments are made in anticipation of future_benefits or the payments are made out of the government’s duty to relieve hardship caused by a natural disaster for example kroon v united_states u s t c d alaska involved homeowners who received payments by the state of alaska pursuant to the alaska mortgage adjustment program in order to retire the mortgages on residences destroyed by an earthquake the court held that the payments were not gifts under sec_102 and were includible in the homeowner’s gross_income because the payments were prompted out of the state’s moral obligation to its citizens rather than out of charity and disinterested generosity see also revrul_2003_12 2003_3_irb_283 notice_2003_18 2003_1_cb_699 grants of date aid were not gifts because legislative intent indicated that the grant funds were for economic revitalization to help new york city in its overall economic recovery and to assist the economic recovery_of areas affected by the terrorist attack revrul_85_39 1985_1_cb_21 alaska dividend payments were not gifts because legislative intent indicated one of the purposes behind the payments was reducing population turnover resulting in a more stable political economic and social environment revrul_76_131 1976_1_cb_16 87_tc_605 holding that payments from the west berlin government to its residents and workers designed to encourage consumption and spending to improve west berlin’s economic vitality were not gifts under sec_102 635_fsupp_481 d alaska aff’d 831_f2d_916 9th cir cert_denied 485_us_1006 however payments by governments have been treated as nontaxable gifts under sec_102 if the payments have been made to a class of individuals and the payments are based on the activities of that class revrul_68_158 1968_1_cb_47 is directly on point this revenue_ruling holds that payments made by a state to or on behalf of its qualified veterans who served in the armed_forces_of_the_united_states during the spanish-american war the philippine insurrection world war i world war ii and the korea and vietnam conflicts are gifts and are not includible in the gross_income of the recipients for federal_income_tax purposes see also revrul_55_609 death gratuity payments specifically designated preno-128537-06 by congress as gifts and 101_fsupp_892 ct_cl holding payments from the federal government were gifts in recognition of the services rendered for construction of the panama canal built thirty years prior to payment whether the payments made by state to certain of its citizens are gifts under sec_102 depends on all the facts and circumstances here the state military service tax_credit is limited to a class of recipients based on military combat service because the credit is paid to or on behalf of state residents who served in active military service in a designated area after date accordingly these payments may be considered gifts under sec_102 and are generally excludible from the recipient’s gross_income whether sec_102 precludes treatment of the state military service tax_credit as a gift when the credit is provided to members of the state national guard or to individuals who are employees of state when they are not performing active military service for the united_states armed_forces sec_102 of the code provides that sec_102 will not exclude from gross_income any amount transferred by or for an employer to or for the benefit of an employee individuals who serve in the state national guard have a dual status as employees of state and employees of the federal government the army and air national guard of the united_states collectively ngus is defined by statute as the reserve component s of the army whose members are members of the army national guard to become a member of the ngus a person must enlist in and be federally recognized as a member of the national guard of a particular state u s c and as a reserve component of the armed_forces the ngus is ordinarily not on active_duty however the ngus may be ordered to active_duty in a variety of circumstances under title of the united_states_code state governors are in command and control of the national guard in their respective states and territories when ngus is operating under the direction and control of the governors of the various states ngus is referred to be in title status congress likewise enacted a separate title of the united_states_code which permits the guard to be activated as part of the regular forces under the president of the united_states during times of war and national crises when this happens the ngus is referred to be in title status in determining whether members of a state national guard are employees of the state government or the federal government it is useful to review the employment_tax regulations which describe when an employment relationship exists sec_31_3121_d_-1 of the regulations provides that generally such relationship exists when the person for whom the services are performed has the right to control and direct the individual who performs the preno-128537-06 services not only as to the result to be accomplished by the work but also as to the details and means by which that result is accomplished that is an employee is subject_to the will and control of the employer not only as to what shall be done but also as to how it shall be done in this connection it is not necessary that the employer actually direct or control the manner in which the services are performed it is sufficient if her or she has the right to do so based on the structure of the state national guard system and its relationship to the armed_forces_of_the_united_states we conclude that a member of the state national guard has two separate employers the state government and the federal government when members of the state national guard are in title status such as when they are performing services for the state governor in the event of a natural disaster they are employees of the state however when members of the state national guard are in title status such as when they are called to active military service in a combat_zone they are employees of the federal government the service has ruled that the employment relationship between an individual and his or her civilian employer is terminated when the individual enlists or is called for active military service with the united_states government or for active_service with the state national guard for more than a very short temporary period of time see revrul_69_136 1969_1_cb_252 therefore employees of state who enlist or are called for active military service with the united_states government or for active_service with the state national guard in a combat_zone are no longer considered to be employees of state during the period of military service similarly when a member of the state national guard is shifted from title status to title status such as when the military member is performing services in a combat_zone the military member is no longer an employee of the state national guard but instead is an employee of the federal government when the state military service tax_credit is provided to individuals who were employees of state or the state national guard prior to their service in the armed_forces_of_the_united_states which made them eligible for the tax_credit it is not provided by virtue of the military member’s employment relationship with state the credit is extended to those who qualify irrespective of whether they were employed by state by a private organization or not employed at all prior to their military service in order to be eligible for the new tax_credit an individual must be a resident of state and perform active military service after date in a combat_zone hazardous duty area or other location certified by the department of defense as eligible for combat_zone tax benefits thus for purposes of the state military service tax_credit an individual’s employment prior to the time their military service began is completely irrelevant military members who meet the eligibility requirements are entitled to receive the credit irrespective of their employment status before or after the period_of_service in the united_states armed_forces which made them eligible for the credit please call if you have any further questions
